UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1232


In re:   KALVIN MARSHALL,

                Petitioner.



                 On Petition for Writ of Mandamus.
                         (3:13-cv-00286-JRS)


Submitted:   May 21, 2015                   Decided:   May 26, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kalvin Marshall, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kalvin Marshall petitions for a writ of mandamus, alleging

that the district court has unduly delayed acting on his civil

action.       He    seeks    an     order    from     this    court    directing     the

district    court    to     act.      Our    review    of    the   district     court’s

docket reveals that the district court recently entered a final

order     denying    relief.          Accordingly,       we    deny    the     mandamus

petition as moot.           We dispense with oral argument because the

facts   and   legal    contentions          are   adequately       presented    in   the

materials     before      this     court    and   argument     would    not    aid   the

decisional process.


                                                                      PETITION DENIED




                                             2